Citation Nr: 0617984	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-23 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased disability evaluation for status 
post left shoulder surgery with limitation of external motion 
(minor), currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to April 
1974 and from September 1974 to September 1985.  See DD 214; 
February 1986 Application for Compensation or Pension.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a February 2003 rating decision by the 
San Diego, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  


FINDINGS OF FACT

1.  The veteran's status post left shoulder surgery with 
limitation of external motion (minor) is manifested by 
stiffness, pain, weakness and limited range of motion; there 
is no objective evidence of fibrous union or nonunion of the 
humerus, or loss of head of the humerus.  

2.  There is no objective evidence of ankylosis of the 
scapulohumeral articulation, limitation of motion to 25 
degrees from the side, or impairment of the clavicle or 
scapula.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
service-connected status post left shoulder surgery with 
limitation of external motion (minor) have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5202 (2005).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2005).  

An evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

Service connection for the veteran's shoulder disability has 
been effect for decades.  See July 1986 rating decision.  He 
was granted service connection for status post left shoulder 
surgery with limitation of external motion (minor), and was 
assigned a 10 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5202, effective September 1, 1985.  The RO 
applied an analogous rating pursuant to the rating criteria 
for other impairment of the humerus since the Schedule does 
not specifically provide criteria for status post left 
shoulder surgery with limitation of external motion.  
Evaluation of a service-connected disability in accordance 
with schedular criteria that closely pertain to an analogous 
disease in terms of functions affected, anatomical 
localization, and symptomatology, is permitted in such 
circumstances.  38 C.F.R. § 4.20 (2005).  The RO subsequently 
granted an increase to 20 percent, effective September 19, 
2002, the date on which the increased rating claim was 
received.  See February 2003 rating decision.  

The veteran has appealed the February 2003 rating decision, 
contending that his left shoulder was, and still is, 
increasing in severity.  See June 2004 VA Form 9.  He 
testified that he suffers from crepitus and that, depending 
on what activity he is performing, his shoulder will also 
occasionally pop out.  The veteran described his pain as a 
seven or eight on a scale of one to 10, indicating that when 
it peaks to 10, he uses heat to dull the pain.  He indicated 
that his pain peaks to 10 about once a week, and is usually 
brought on when pressure is applied to his shoulder.  The 
veteran also indicated that the pain will go up through the 
shoulder and onto the backside of his head up to his neck at 
times.  He reported using Tylenol or Advil and indicated that 
he had taken prescription medication before.  The veteran 
also reported recently retiring from his job as a bus driver, 
and indicated that prior to retiring, he switched from 
driving school buses to smaller buses because of his shoulder 
disability.  See April 2005 hearing transcript.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5202 (2005), a 
rating higher than 20 percent for other impairment of the 
humerus (minor) requires fibrous union (40 percent) or 
nonunion of the humerus (50 percent), or loss of head of the 
humerus (70 percent).  

The medical evidence of record consists entirely of VA 
records, including two VA compensation and pension (C&P) 
joints examination reports.  VA treatment notes from the VA 
Medical Center (VAMC) in San Diego indicate that between 
April 2001 and August 2003, the veteran sought treatment for 
his left shoulder.  He reported stiffness, pain, 
fatiguability, lack of endurance and limited range of motion 
during both the October 2002 and 2004 C&P examinations.  X-
rays and magnetic resonance imaging (MRI) indicate that the 
veteran also suffers from severe left glenohumeral 
osteoarthritis; sclerosis and osteophyte formation, with 
almost complete loss of the joint space; and likely internal 
soft tissue derangement.  See x-rays taken in October 2002 
and October 2004; June 2003 MRI.  There is no evidence, 
however, of fibrous union or nonunion of the humerus, or loss 
of head of the humerus.  As such, a rating in excess of 20 
percent for service-connected status post left shoulder 
surgery with limitation of external motion (minor) under 
Diagnostic Code 5202 is not warranted.  

The other diagnostic criteria related to the shoulder and arm 
have also been considered.  Diagnostic Code 5200 is not 
applicable to the veteran's service-connected status post 
left shoulder surgery with limitation of external motion 
(minor), as there is no evidence ankylosis of the 
scapulohumeral articulation.  Diagnostic Code 5203 does not 
provide a rating in excess of 20 percent; nor is there 
evidence to suggest impairment of the clavicle or scapula.  
See VA Medical Center (VAMC) San Diego progress notes dated 
between March 2000 and November 2003; October 2002 and 2004 
VA C&P joints examination reports.  Therefore, a rating in 
excess of 20 percent is not warranted pursuant to these 
diagnostic codes.  

Diagnostic Code 5201 provides a rating in excess of 20 
percent for limitation of motion of the minor arm to 25 
degrees from the side.  Normal abduction is 90 degrees to 
shoulder level and 180 degrees above the head.  See 38 C.F.R. 
§ 4.71a, Plate I (2005).  Although there is limitation of 
motion of the veteran's left arm due to his shoulder 
disability, an increased rating under Diagnostic Code 5201 is 
not warranted, as abduction of his left shoulder has never 
been below 70 degrees.  See October 2002 and 2004 VA C&P 
joints examination reports.  

Consideration has also been given regarding whether an 
increased rating for status post left shoulder surgery with 
limitation of external motion (minor) is warranted on the 
basis of functional impairment and pain.  38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59 (2005); DeLuca v. Brown, 8 Vet. App. 202, 
204-06 (1995).  The veteran manifested pain upon range of 
motion testing during both VA C&P examinations conducted.  
During the October 2004 examination the VA examiner indicated 
that there was an additional 10 percent limitation of 
function with repetitive motion, which he only reluctantly 
accomplished, primarily due to pain and weakness.  Although 
the veteran exhibits additional limitation of function and 
the effects of pain have been considered, a higher rating on 
the basis of limitation of function due to pain is not 
warranted.  The veteran has never exhibited abduction limited 
to 25 degrees or less from the side and there is no 
instability or abnormal movement.  Moreover, the Schedule 
does not require a separate rating for pain.  See Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The veteran has appealed a February 2003 rating decision that 
granted an increase to 20 percent for service-connected 
status post left shoulder surgery with limitation of external 
motion (minor).  Prior to the issuance of this decision, the 
veteran was advised that the RO would assist him in obtaining 
additional information and evidence and of the 
responsibilities on both his part and VA's in developing the 
claim.  See September 2002 RO letter.  Although this letter 
did not inform the veteran of what evidence was necessary to 
support an increased rating claim, it did ask the veteran to 
submit records describing how serious his disability was at 
that time.  Moreover, evidence of record indicates that the 
veteran had constructive knowledge that a claim for increased 
rating required evidence that his service-connected 
disability had worsened.  See September 2002 statement in 
support of claim.  The veteran was also later informed of the 
need to provide any evidence in his possession pertinent to 
the claim.  See September 2004 RO letter.  As such, VA 
fulfilled its notification duties.  Quartuccio, 16 Vet. App. 
at 187.  

The claim for service connection for the disability at issue 
was substantiated more than two decades ago.  Thus, there is 
no prejudice in the failure to provide the veteran with the 
five elements of a service-connection claim.  Nor has the 
veteran been prejudiced by VA's failure to provide notice as 
to the effective date of any increased rating, as the claim 
for increased rating is being denied.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In addition, any error 
in not providing a single notice covering all content 
requirements prior to the February 2003 rating decision at 
issue was, at most, harmless, as the veteran was subsequently 
provided with content-complying notice and given adequate 
opportunity to provide evidence and argument.  See, e.g., 
id.; 38 C.F.R. § 20.1102 (2005).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  In this case, the veteran's 
service and VA medical records have been associated with the 
claims file, and he was afforded several VA examinations in 
connection with his claim.  The veteran also informed the RO 
that all the evidence to support his appeal was located at 
the San Diego VAMC in La Jolla, which the RO obtained and 
associated with the claims folder.  See September 2003 Notice 
of Disagreement (NOD); November 2002 statement in support of 
claim; June 2004 VA Form 9.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  


ORDER

A disability evaluation greater than 20 percent for service-
connected status post left shoulder surgery with limitation 
of external motion (minor) is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


